Citation Nr: 9906714	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for beriberi heart 
disease.  

2.  Entitlement to service connection for vertigo 
(dizziness).  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran's active service extended from January 1940 to 
April 1946.  He was held as a prisoner of war by the Japanese 
government from May 1942 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When the case was previously before the Board, in October 
1996, the Board granted service connection for tinnitus and 
denied service connection for chronic dysentery and 
headaches.  The issues of entitlement to service connection 
for beriberi heart disease, vertigo, and post traumatic 
stress disorder (PTSD) were Remanded for further development.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.  

In a November 1997 rating decision, the RO denied service 
connection for optic atrophy associated with malnutrition and 
denied the veteran's request to reopen a claim of service 
connection for peptic ulcer disease.  Later that month, the 
veteran responded that he wanted to appeal the RO's November 
1997 decision and have these issues added to his appeal.  
While this communication was on a VA Form 9, Appeal to Board 
of Veterans' Appeals, it was clearly a notice of disagreement 
with the November 1997 rating decision.   38 C.F.R. § 20.201 
(1998).  The RO must now prepare a Statement of the Case on 
these issues.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.26 (1998).  

Regardless, the issues of entitlement to service connection 
for optic atrophy associated with malnutrition and whether 
the veteran has submitted new and material evidence to reopen 
a claim of service connection for peptic ulcer disease are 
not before the Board.  Jurisdiction does indeed matter and it 
is not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of these issues.  
38 C.F.R. § 19.13 (1998).  The United States Court of 
Veterans Appeals (Court) has noted that:  Furthermore, 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  The 
steps required for jurisdiction have not been completed.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  There is no evidence of a diagnosis of PTSD from a 
competent source.  

3.  There is no evidence that vertigo (or Parkinson's 
disease) was manifested in the first year after the veteran 
left active service.  

4.  There is no evidence connecting vertigo (or Parkinson's 
disease) to disease or injury during service.  

5.  There is no evidence connecting vertigo (or Parkinson's 
disease) to any disability listed in 38 U.S.C.A. § 1112(b) 
(West 1991); or 38 C.F.R. § 3.309(c) (1998).  

6.  The veteran did not experience localized edema during 
captivity.  

7.  The veteran does not have beriberi heart disease.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for vertigo is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Beriberi heart disease was not incurred or aggravated 
during active service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denies the veteran's claims because the claims for 
service connection for PTSD and vertigo are not well 
grounded; while the preponderance of the evidence weighs 
against the claim for service connection for beriberi heart 
disease.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

1.  PTSD

As noted above, the first requirement for a well grounded 
claim is evidence of a current disability.  This must come 
from a competent medical source.  A claimant's assertion that 
he has a claimed disability is not competent evidence on this 
point.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In a claim for service connection for PTSD, the regulations 
specifically require medical evidence establishing a clear 
diagnosis of the condition.  38 C.F.R. § 3.304(f) (1998).  

In this case, even though the veteran has been examined by 
psychiatrists, there is no diagnosis of PTSD from any 
competent medical professional.  As there is no diagnosis of 
PTSD, the claim is not well grounded and must be denied.  

The Board notes that the psychiatric examination requested in 
the Board's previous Remand did lead to a psychiatric 
diagnosis and that service connection has been granted for 
the diagnosed disability.  

2.  Vertigo

The veteran asserts that recent vertigo is associated with 
vertigo experienced shortly after service and with the 
depravations he suffered while a prisoner of war.  He has 
provided credible testimony at his January 1998 RO hearing of 
the hardships of his prisoner of war experience, an attack of 
vertigo in 1948, and more recent episodes of vertigo.  

Recent medical records document complaints of vertigo and the 
Board concedes a current disability.  

The Board also concedes that the veteran experienced numerous 
hardships and depravations while he was held as a prisoner of 
war.  These particularly include insufficient diet and 
exposure to cold.  

The third requirement for a well grounded claim is evidence 
which links the current disability to the disease or injury 
in service.  Congress and VA have recognized the particularly 
hazardous service endured by prisoners of war and their 
difficulty in pursuing later claims.  The law and regulations 
provided that certain disabilities may be presumed to have 
been incurred in service if a former prisoner of war 
manifests these disabilities at any time.  However, vertigo 
is not one of the disabilities covered by the law or 
regulation.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§ 3.309 (1998).  

Significantly, no physician has identified the vertigo as a 
symptom or manifestation of any of the disabilities listed in 
38 U.S.C.A. § 1112 (West 1991) or 38 C.F.R. § 3.309 (1998).  
Cf.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence is not silent as to the etiology of the vertigo.  
The VA treatment records shows that testing led VA physicians 
to identify the disability as a manifestation of Parkinson's 
disease.  He was treated under that diagnosis and his 
symptoms responded to treatment.  

As a neurologic disorder, Parkinson's disease may be presumed 
to have been incurred in service if it is manifested to a 
degree of 10 percent or more in the year after the veteran 
left active service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Here, there is no evidence 
from any competent medical professional identifying 
Parkinson's disease as being manifested during the first post 
service year.  The veteran testified that his first episode 
of vertigo was in 1948, which would be considerably more than 
a year after he left active service.  

No physician or other competent medical professional has 
expressed an opinion linking the vertigo (or Parkinson's 
disease) to the veteran's prisoner of war experience or 
confirming a continuity of symptoms evidencing a connection 
in accordance with 38 C.F.R. § 3.303(b) (1998).  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Savage, at 497.  

While the veteran served in combat and under other extremely 
difficult circumstances, the provisions of 38 U.S.C.A. § 1154 
(West 1991) do not provide a basis to connect the current 
disability of vertigo (or Parkinson's disease) to disease or 
injury during service.  See Caluza.  

As there is no basis in law, regulation, or competent 
evidence to link the vertigo (or Parkinson's disease) to the 
veteran's active service, the claim is not well grounded and 
must be denied.  

3.  Beriberi Heart Disease

Service connection will be granted for beriberi heart disease 
if it is manifested by a former prisoner of war at any time.  
38 U.S.C.A. § 38 U.S.C.A. § 1112(b)(2) (West 1991); 38 C.F.R. 
§ 3.309(c) (1998).  In this case, although the veteran has 
been repeatedly examined for his heart disorder, the 
physicians have made other diagnoses and have not expressed 
an opinion that the veteran has beriberi heart disease.  The 
evidence does not contain any diagnosis of beriberi heart 
disease.  

For purposes of this section 3.309, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) Note (1998).  This changes the analysis.  

First, to qualify for this analysis, the veteran must be a 
former prisoner of war.  

Second, there must be a diagnosis of ischemic heart disease 
from a competent medical source.  

Third, there must have been localized edema during captivity.  

Where these points are met, the law will presume the 
connection.  The evidence of a connection, required in most 
cases, is not needed.  

The Board concedes the first point, the veteran is a former 
prisoner of war.  

The Board next turns its consideration to whether the veteran 
has ischemic heart disease.  "([I]schemia is defined as 
"localized tissue anemia due to obstruction of the inflow of 
arterial blood (as by the narrowing of arteries by spasm or 
disease)", Webster's at 353)."  Allday v. Brown, 7 Vet. 
App. 517, 523 (1995).  Ischemia is defined as "[h]ypoemia; 
local anemia due to mechanical obstruction (mainly arterial 
narrowing) of the blood supply." Stedman's Medical Dictionary 
728 (5th ed. 1982).  Lendenmann v. Principi, 3 Vet. App. 345, 
348.  

A private thallium scan in May 1993 was interpreted as being 
abnormal and consistent with myocardial ischemia.  The other 
diagnoses do not use the words ischemic or ischemia; however, 
ischemic heart disease, includes arteriosclerotic 
cardiovascular disease.  Baughman v. Derwinski, 1 Vet. 
App. 563 (1991).  The May 1993 private hospitalization 
included a left heart catheterization which revealed minimal 
wall irregularity of the mid left anterior descending artery 
(LAD).  The LAD, circumflex and right coronary arteries 
showed no obstructive lesions.  The impression was minimal 
coronary artery atherosclerosis involving primarily the LAD.  
The hospitalization concluded with a diagnosis of 
atherosclerotic cardiovascular disease.  

In November 1993, James C. Hays, M.D., reported a diagnosis 
of mild ASHD (arteriosclerotic heart disease).  The doctor 
explained that the veteran had minimal coronary artery 
disease, premature ventricular contractions and a right 
bundle branch block.  

On the May 1994 VA examination, the physician acknowledged 
that an electrocardiogram study (EKG) revealed an old 
inferior myocardial infarction probable and/or left anterior 
fascicular block.  The VA EKG of October 1995, disclosed 
occasional premature ectopic complexes, left axis deviation, 
right bundle branch block, and an inferior infarction of 
undetermined age.  VA EKG findings in September 1996 had the 
same interpretation.  

In February 1997, the examining VA physician stated that the 
veteran did not give a history consistent with ischemic heart 
disease.  The February 1997 EKG was interpreted as disclosing 
premature ventricular complexes, right bundle branch block, 
and an inferior myocardial infarction, probably.  

While noninvasive tests have been equivocal, the May 1993 
private catheterization was an invasive study which provided 
the most accurate information about the arteries of the 
heart.  The results convince the Board that the veteran has 
some ischemic heart disease.  

The final question is whether the veteran experienced 
localized edema in captivity.  The Board's October 1996 
Remand emphasized the need for evidence on this point.  Cf. 
38 U.S.C.A. § 5103 (West 1991).  

(Edema is "the presence of abnormally large amounts of fluid 
in the intercellular tissue spaces of the body", Dorland's 
Medical Dictionary 528 (28th ed. 1994) [hereinafter 
Dorland's].)   Evans v. Brown, 9 Vet. App. 273 (1996).  

After the Board Remanded the case, one piece of evidence was 
received to support the claim.  Glenn E. Stewart, Sr., stated 
that he served with the veteran and verified that the veteran 
suffered from severe malnutrition and swelling of the feet, 
ankles, and legs, caused from beriberi.  

In a letter received in April 1997, Herman Oliver Carpenter 
stated that he was a prisoner with the veteran.  The witness 
reported that almost every man in their camp suffered from 
swollen feet as a result of beriberi.  However, the witness 
did not report whether the veteran had swelling.  

The remainder of the evidence is against localized edema in 
captivity.  

The report of the May 1994 VA examination shows that the 
veteran stated he had frostbite to his feet when standing on 
concrete barefooted in freezing weather.  He did not describe 
localized edema during his captivity.  He described current 
symptoms and the doctor's findings lead to a diagnosis of 
frostbite.  

Pursuant to the Board's Remand, the RO asked the veteran to 
describe his lower extremity symptoms in service.  In January 
1997, the veteran responded that his feet and legs ache and 
hurt and feel cold, although they are warm to the touch.  He 
stated that while in the prisoner of war (POW) camp, they 
would put their feet in buckets of snow, which would ease the 
pain for a while.  He reported difficulty keeping his feet 
still while sitting or sleeping.  He did not describe 
localized edema during his captivity.  

On the February 1997 VA examination, the veteran stated that 
he did have a little swelling in his feet, but stated that he 
did not have big watery legs.  He reported that he had more 
problems with his feet burning instead of swelling.  The 
doctor concluded that the veteran did 
"not give a history consistent with 
ischemic heart disease.  He denies any 
history of beriberi or beriberi heart 
disease and does not complain of 
significant edema when he was in POW camp 
but more complained of his feet 
burning."  

A cardiologist reviewed the records in October 1997 and 
expressed the professional opinion that, "the veteran does 
not have clinical ischemic heart disease that would be 
attributed to a result of internment as a prisoner of war of 
the Japanese government."  The doctor felt the opinion was 
substantiated by the results of the February 1993 cardiac 
catheterization which revealed minimal coronary 
atherosclerosis of a single vessel as well as the October 
1945 hospitalization which showed the veteran suffered no ill 
affects from his confinement.  

In January 1998, the veteran and his wife provided credible 
testimony before a hearing officer at the RO.  He described 
his current lower extremity symptoms and submitted another 
copy of his January 1997 written description of symptoms 
during service.  

The veteran has described lower extremity symptoms during 
service.  Physicians have linked the inservice symptoms to 
frostbite and dyssomnia.  (Service connection has been 
granted for dyssomnia and residuals of frostbite.)  No 
physician has identified the symptoms described by the 
veteran during service as being localized edema.  Cf. Savage.  
On the February 1997 examination, the doctor specifically 
discounted edema and emphasized the burning symptoms 
associated with frostbite.  The evidence is not in 
approximate balance; rather, the preponderance of evidence 
weighs against the claim.  38 U.S.C.A. § 5107(b) (West 1991).  
The evidence demonstrates that the veteran did suffer 
frostbite; and he did not suffer localized edema while in 
captivity.  Therefore, there is no basis under the analysis 
provided in the regulatory note to link his current mild 
heart disease to disease or injury during service.  




ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for vertigo (dizziness) is 
denied.  Service connection for beriberi heart disease is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

